IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2009
                                     No. 09-30116
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GREGORY DON SEARLS,

                                                   Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA; WINN CORRECTIONAL
CENTER; TIMOTHY WILKINSON; KATHY RICHARDSON; PAT THOMAS;
DR. PACHECO,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-889


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Gregory Don Searls, Louisiana prisoner # 119196, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal. The district court denied
Searls’s IFP motion and certified that the appeal was not taken in good faith.
By moving for IFP status, Searls is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-30116

      Aside from conclusional allegations, Searls does not challenge the district
court’s determination that he failed to present an arguable or nonfrivolous issue
for appeal. Further, Searls does not challenge the district court’s determination
that his 42 U.S.C. § 1983 action is moot nor does he provide sufficient facts to
support his Eighth Amendment claim against all the defendants. Therefore,
these issues are deemed abandoned. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Searls has not shown that the district court’s certification was incorrect.
The instant appeal is without arguable merit and is thus frivolous. Accordingly,
Searls’s IFP motion is denied, and his appeal is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous counts as one strike under 28
U.S.C. § 1915(g). Searls previously accumulated two strikes for filing frivolous
§ 1983 actions. See Searls v. Louisiana, No. 2:08-cv-04050-JCZ (E.D. La. Mar.
13, 2009); Searls v. Lee, No. 2:03-cv-01001-ML (E.D. La. Apr. 29, 2003). Searls
is now barred from proceeding IFP pursuant to § 1915 in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
    MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                       2